Citation Nr: 9935350	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to June 
1975, with subsequent periods of service with the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current skin disorder with his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The law provides that certain diseases associated with 
herbicide agents, including Agent Orange, may be presumed to 
have been incurred in service provided they become manifest 
to a compensable degree within the required time following 
service.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307 
(a)(6) (1999).  Diseases subject to this presumption do not 
include the skin disorders with which the veteran has been 
diagnosed.  38 C.F.R. § 3.309 (e) (1999).  However, even if a 
veteran is found not entitled to a regulatory presumption of 
service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders manifested themselves to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell 
v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Service medical records from August and September 1969 show 
that the veteran received treatment for a rash of the left 
arm which included an infection and several areas of fungus.  
In January 1970, the veteran was treated for tinea cruris and 
tinea corporis.  An Army National Guard enlistment 
examination of June 1986 showed the presence of mild perianal 
dermatitis.  A March 1994 Army National Guard medical 
examination also noted the presence of a perianal rash.

During a VA examination in October 1995, the veteran related 
that he had incurred a rash in 1969 which did not respond to 
medication and which spread to several areas of his body.  
The rash had been present since that time and it worsened 
during the summer.  The veteran currently used 
nonprescription medication.  Physical examination showed 
scaling of the palms, anterior fingers, and dorsal aspect of 
the hands.  The groin had hyperpigmented patches and scaling 
along the inguinal area.  The feet were moderately 
erythematous with scaling.  The toenails had onychodystrophy 
with subungual debris.  A potassium hydroxide examination was 
positive for hypha of the hands, groin, and feet.  The 
veteran was diagnosed with tinea manuum of the hands, tinea 
pedis of the feet, tinea cruris, and onychomycosis.

In statements submitted in March 1996, the veteran complained 
of a continuous rash since 1969.  The rash was present on his 
hands, feet, and groin, and caused itching, swelling, and 
bleeding.  He had not received treatment in service after 
1970 and received no medical care following service because 
he could not afford it.

During a VA examination in April 1997, the examiner noted 
scaling of the hands, groin, and feet, and some erythema of 
the groin.  He assessed the veteran with tinea or 
dermatophyte infection, tinea cruris, and tinea pedis or 
tinea manis.  He recommended nonprescription antifungal 
medication and commented that he did not believe that these 
conditions were service-related.

VA outpatient records show that the veteran was treated from 
August 1997 through February 1999 for his skin disorder.  An 
examination in August 1997 observed scaling of the hands and 
feet with onychomycosis, and erythema of the groin area.  The 
veteran was assessed with tinea cruris, manis, and pedis.  In 
February 1999, the veteran continued to be assessed with 
tinea cruris, pedis, and manuum.  Physical examination at 
that time showed some scaling and erythema but the veteran 
reported that it was improved.

The veteran's wife submitted a letter in January 1999 which 
stated that the veteran had a continuous rash since 1971.  
The veteran's mother submitted a letter in January 1999 which 
stated that he did not have a rash before he went to Vietnam 
but that he had a rash since his return.

In summary, the record in this case has failed to provide any 
medical evidence illustrating a nexus between the veteran's 
skin disorder and his period of active service.  The evidence 
of record shows that more than 25 years passed between the 
veteran's treatment for a skin disorder in service and 
treatment of his current skin disorder.  Moreover, the most 
recent VA examiner expressed that he did not believe that the 
veteran's current skin disorder was related to service.  The 
Board cannot rely solely on the statements of the veteran and 
his family because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer v. West, 11 Vet.App. 
228 (1998); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Further, the Board has considered 38 C.F.R. § 3.303(b) (1999) 
and the holding of Savage in making its determination.  
However, the veteran's skin disorder in service was not shown 
to be chronic nor has the medical evidence of record shown 
continuity of symptomatology following service.  Likewise, 
the veteran has presented no evidence relating his current 
skin disorder to exposure to Agent Orange.  The Board 
observes that, because the veteran has not developed one of 
the enumerated diseases subject to presumptive service 
connection, his in-service exposure to Agent Orange may not 
be presumed.  McCartt v. West, 12 Vet.App. 164 (1999). 

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

